Exhibit 10.1

 

 

 

 

 

OPEN-END MORTGAGE AND SECURITY AGREEMENT

 

THIS IS AN OPEN-END MORTGAGE AND SECURITY AGREEMENT.  IT SECURES FUTURE
ADVANCES.  THE MAXIMUM PRINCIPAL AMOUNT SECURED BY THIS INSTRUMENT IS SUCH
AMOUNT AS MAY BE DUE AND OWING ON THE NOTE DESCRIBED HEREIN, NOT TO EXCEED
$15,000,000, PLUS ALL OTHER COSTS AND INDEBTEDNESS DESCRIBED IN 42 PaCSA §§8143
& 8144.

 

 

THIS OPEN-END MORTGAGE AND SECURITY AGREEMENT (this “Mortgage”) is made and
executed the 17th day of January, 2020, and an effective date as of the 23rd day
of January, 2020, by RIVERBEND UPPER MACUNGIE PROPERTIES I LLC, a Pennsylvania
limited liability company (“Mortgagor”), whose mailing address is c/o Griffin
Industrial Realty, Inc., 204 West Newberry Road, Bloomfield, Connecticut  06002,
to, in favor of and for the benefit of STATE FARM LIFE INSURANCE COMPANY, an
Illinois corporation (“State Farm”), whose mailing address is One State Farm
Plaza, Bloomington, Illinois 61710, and pertains to the real estate (the “Real
Estate”) described on Exhibit A attached hereto and made a part hereof.

 

ARTICLE 1

RECITALS

 

1.1 Note.

 

Mortgagor and RIVERBEND CROSSINGS III HOLDINGS LLC (the “Nestle Borrower”), a
Pennsylvania limited liability company, have executed and delivered to State
Farm a Promissory Note (as the same may be amended, the “Note”) of even date
herewith.  In the Note, Mortgagor promises to pay to the order of State Farm the
principal sum of Fifteen Million and 00/100 Dollars ($15,000,000.00) (the
“Loan”).  This Mortgage secures the Loan.  From the date hereof, the Loan shall
be repaid with interest thereon, in monthly installments as set forth in the
Note, and the entire unpaid principal balance and all accrued interest thereon
shall be due and payable as set forth in the Note. 





 

 






 

1.2 Indebtedness.

 

As used herein, the term “Indebtedness” means (a) the indebtedness evidenced by
the Note, including principal, interest and prepayment fee, if any; and (b) all
other sums which may at any time be due, owing or required to be paid under the
Note, this Mortgage and the other Loan Documents (as defined in Section 1.3
hereof) including, without limitation, sums owing from or required to be paid by
Mortgagor as a result of the breach or non-performance of any of the Obligations
(as defined in Article Two hereof), regardless of whether Mortgagor is
personally liable for any such payment.

 

1.3 Loan Documents.

 

In addition to this Mortgage and the Note, there have been executed and
delivered to and in favor of State Farm certain other loan documents (the Note,
this Mortgage, the Mortgage and Security Agreement executed by Nestle Borrower
to and in favor of State Farm of even date with the Note (the “Nestle Mortgage”,
and collectively with this Mortgage, the “Mortgages”) and all other documents
and instruments, whether now or hereafter existing, which secure or guarantee
payment of the Note or are otherwise executed in connection with the Loan, as
the same (including the Note and Mortgages) may hereafter be amended, modified,
supplemented or replaced from time to time, are collectively referred to herein
as the “Loan Documents”).  The Loan Documents include, without limitation, a
guaranty (whether one or more, the “Guaranty”) executed by Griffin Industrial
Realty, Inc. (whether one or more, the “Guarantor”) of even date herewith.

 

 

ARTICLE 2

THE GRANT

In order to secure (i) the payment of the Indebtedness; and (ii) the performance
of any of the terms, provisions, covenants, agreements, representations,
warranties, certifications and obligations contained herein or under the other
Loan Documents (collectively, the “Obligations”), regardless of whether
Mortgagor is personally liable for such performance and observance, and in
consideration of the sum of Ten and No/100 Dollars ($10.00) in hand paid by
State Farm to Mortgagor, the Recitals hereinabove stated in Article One and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Mortgagor hereby grants, bargains, sells, assigns,
warrants, releases, aliens, transfers, conveys and mortgages to State Farm and
its successors and assigns a present and continuing lien upon and security
interest in and to all of the following rights, interests, claims and property
(collectively, the “Secured Property”):

 

(a) all the Real Estate described in Exhibit A attached hereto and by this
reference incorporated herein and made a part hereof;

 



 

-  2  -

 

 

 

 




(b) all buildings, structures and other improvements now or hereafter
constructed, erected, installed, placed or situated upon the Real Estate
(collectively, the “Improvements”);

 

(c) all estate, claim, demand, right, title and interest of Mortgagor now owned
or hereafter acquired, including, without limitation, any after acquired title,
franchise, license, remainder or reversion, in and to (i) any land or vaults
lying within the right of way of any street, avenue, way, passage, highway or
alley, open or proposed, vacated or otherwise, adjoining the Real Estate; (ii)
any and all alleys, sidewalks, streets, avenues, strips and gores of land
adjacent, belonging or appertaining to the Real Estate and Improvements; (iii)
all rights of ingress and egress to and from the Real Estate and all adjoining
property; (iv) storm and sanitary sewer, water, gas, electric, railway,
telephone and all other utility services relating to the Real Estate and
Improvements; (v) all land use, zoning, developmental rights and approvals, air
rights, water, water rights, water stock, gas, oil, minerals, coal and other
substances of any kind or character underlying or relating to the Real Estate or
any part thereof; and (vi) each and all of the tenements, hereditaments,
easements, appurtenances, other rights, liberties, reservations, allowances and
privileges relating to the Real Estate or the Improvements or in any way now or
hereafter appertaining thereto, including homestead and any other claim at law
or in equity (collectively, the “Appurtenances”);

 

(d) all leasehold estates and the right, title and interest of Mortgagor in, to
and under any and all leases, subleases, management agreements, arrangements,
concessions or agreements, written or oral, relating to the use and occupancy of
the Real Estate and Improvements or any portion thereof, now or hereafter
existing or entered into, including any Major Leases and Minor Leases, each as
defined in Section 3.18 (individually, a “Lease” and collectively, the
“Leases”);

 

(e) all rents, issues, profits, proceeds, income, revenues, royalties,
advantages, avails, claims against guarantors, security and other deposits
(whether in the form of cash, letters of credit or other forms), advance rentals
and any and all other payments or benefits now or hereafter derived, directly or
indirectly, from the Real Estate and Improvements, whether under the Leases or
otherwise (collectively, the “Rents”); subject, however, to the right, power and
authority (the “License”) granted Mortgagor in the Assignment of Rents and
Leases executed by Mortgagor to and in favor of State Farm of even date herewith
to collect and apply the Rents as provided therein;

 

(f) all right, title and interest of Mortgagor in and to any and all contracts,
written or oral, express or implied, now existing or hereafter entered into or
arising, in any manner related to the improvement, use, operation, sale,
conversion or other disposition of any interest in the Secured Property,
including, without limitation, all options to purchase or lease the Real Estate
or Improvements or any portion thereof or interest therein, or any other rights,
interests or greater estates in the rights and properties comprising the Secured
Property, now owned or hereafter acquired by Mortgagor (collectively, the
“Contract Rights”);

 



 

-  3  -

 

 

 

 




(g) all general intangibles of Mortgagor, including, without limitation,
goodwill, trademarks, trade names, option rights, permits, licenses, insurance
policies and proceeds therefrom, rights of action and books and records relating
to the Real Estate or Improvements (collectively, the “Intangible Personal
Property”);

 

(h) all right, title and interest of Mortgagor in and to all fixtures, equipment
and tangible personal property of every kind, nature or description attached or
affixed to or situated upon or within the Real Estate or Improvements, or both,
provided the same are used, usable or intended to be used for or in connection
with any present or future use, occupation, operation, maintenance, management
or enjoyment of the Real Estate or Improvements (collectively, the “Tangible
Personal Property”);

 

(i) all proceeds of the conversion, voluntary or involuntary, of any of the
Secured Property into cash or other liquidated claims or that are otherwise
payable for injury to, or the taking or requisitioning of the Secured Property,
including all insurance and condemnation proceeds as provided in this Mortgage
(collectively, the “Proceeds”);

 

(j) all Tax and Insurance Deposits (as defined in Section 3.3);

 

(k) all of Mortgagor’s right, power or privilege to further hypothecate or
encumber all or any portion of the property, rights and interests described in
this Article Two as security for any debt or obligation, it being intended by
this provision to divest Mortgagor of the right, power and privilege to
hypothecate or encumber, or to grant a mortgage upon or security interest in any
of the property hypothecated in or encumbered by this Mortgage, as security for
the payment of any debt or performance of any obligation without State Farm’s
prior written consent (collectively, the “Right to Encumber”); and

 

(l) all other property, rights, interests, estates or claims of every name,
kind, character or nature, both in law and in equity, which Mortgagor now has or
may hereafter acquire in the Real Estate and Improvements and all other
property, rights, interests, estates or claims of any name, kind, character or
nature or properties now owned or hereafter acquired in the other properties,
rights and interests comprising the Secured Property (collectively, the “Other
Rights and Interests”).

 

Mortgagor agrees that without the necessity of any further act of Mortgagor or
State Farm, the lien of and the security interest created in and by this
Mortgage shall automatically extend to and include any and all renewals,
replacements, substitutions, accessions, products or additions to and proceeds
of the Secured Property.

 

TO HAVE AND TO HOLD the Secured Property hereby conveyed and intended so to be
unto State Farm, its successors and assigns, forever, free from all rights and
benefits under and by virtue of any homestead exemption laws or similar laws of
the state or other jurisdiction in which the Secured Property is located (the
“State”) (which rights and benefits are hereby expressly released and waived)
for the uses and purposes herein set forth.



 

-  4  -

 

 

 

 




 

MORTGAGOR hereby covenants with and warrants to State Farm and with the
purchaser at any foreclosure sale that at the execution and delivery hereof,
Mortgagor owns the Secured Property and has a good and indefeasible estate
therein in fee simple; that the Secured Property is free from all encumbrances
whatsoever (and any claim of any other Person (as defined below) thereto) other
than those encumbrances expressly permitted by State Farm in writing (or as set
forth in the title Proforma loan policy delivered to State Farm in connection
with closing the Loan) (the “Permitted Exceptions”); that Mortgagor has good and
lawful right to sell, convey, mortgage and encumber the Secured Property; and
that Mortgagor and its successors and assigns shall forever warrant and defend
the title to the Secured Property against all claims and demands whatsoever.  As
used herein, “Person” means any natural person, corporation, limited liability
company, partnership, firm, association, government, governmental agency or any
other entity, whether acting in an individual, fiduciary or other capacity.

 

PROVIDED, HOWEVER, that if and when Mortgagor has paid all of the Indebtedness
and has strictly performed and observed all of the agreements, terms,
conditions, provisions and warranties contained in this Mortgage and in all of
the other Loan Documents, the estate, right, title and interest of State Farm in
and to the Secured Property shall cease and shall be released and State Farm
shall record a satisfaction of Mortgage at the cost of Mortgagor, but otherwise
shall remain in full force and effect. 

 

ARTICLE 3

GENERAL AGREEMENTS

 

To protect the security of this Mortgage, Mortgagor further covenants and agrees
as follows:

 

3.1 Recitals.

 

The recitals set forth above are true and correct and are material provisions of
this Mortgage.

 

3.2 Payment of Indebtedness.

 

Mortgagor shall pay promptly the Indebtedness at the times and in the manner
provided in the Loan Documents.  All such sums payable by Mortgagor shall be
paid without demand, counterclaim, offset, deduction or defense.  Mortgagor
hereby waives all rights now or hereafter conferred by statute or otherwise to
any such demand, counterclaim, offset, deduction or defense.

 

3.3 Other Payments.

 

(a) In addition to the monthly installment payments required by the Note,
Mortgagor shall pay to State Farm (or its designee) the following sums on a
monthly basis until the Indebtedness is fully paid (collectively, the “Tax and
Insurance Deposits”):



 

-  5  -

 

 

 

 




 

(i) a sum equal to one twelfth (1/12th) of the annual Taxes (as defined in
Section 3.5) next due on the Secured Property, all as estimated by State Farm
(the “Tax Deposits”); and

(ii) a sum equal to one twelfth (1/12th) of the annual premium or premiums next
payable for the insurance herein required to be maintained on or with respect to
the Secured Property (the “Insurance Deposits”).

(b) Should the total Tax and Insurance Deposits on hand not be sufficient to pay
all of the Taxes and insurance premiums, together with all penalties and
interest thereon, when the same become due and payable, Mortgagor shall pay to
State Farm promptly on demand any amount necessary to make up the
deficiency.  If the total of such Tax and Insurance Deposits exceeds the amount
required to pay the Taxes and insurance premiums, such excess shall be credited
on subsequent payments to be made for such items.

 

(c) All such Tax and Insurance Deposits:

 

(i) shall be held by State Farm or a depository designated by State Farm with no
obligation to segregate such payments and without any obligation arising for the
payment of any interest thereon;



(ii) shall be applied by State Farm for the purposes for which made (as herein
provided) subject, however, to the security interest granted State Farm therein
pursuant to Article Two; and

(iii) shall not be subject to the direction or control of Mortgagor.

(d) Provided that no Event of Default (as defined in Section 4.1) exists and
there are sufficient funds in the Tax and Insurance Deposits, State Farm agrees
to make the payment of the Taxes or insurance premiums with reasonable
promptness following its receipt of appropriate tax and/or insurance bills
therefor, or, alternatively, upon presentation by Mortgagor of receipted (i.e.
paid) tax and/or insurance bills therefor, State Farm shall reimburse Mortgagor
for such Taxes and insurance premium payments made by Mortgagor.

 

(e) Upon the occurrence of an Event of Default, State Farm may, at its option,
without being required to do so, apply any Tax and Insurance Deposits on hand to
the payment of any of the Indebtedness, in such order and manner as State Farm
may elect.  When the Indebtedness has been fully paid, any remaining Tax and
Insurance Deposits shall be paid to Mortgagor.

 

3.4 Maintenance, Repair, Restoration, Prior Liens, Parking.

 

Mortgagor shall and hereby agrees to:

 



 

-  6  -

 

 

 

 




(a) promptly repair, restore, replace or rebuild any portion of the Improvements
which may become damaged or destroyed, provided the proceeds of insurance are
made available to Mortgagor pursuant to Section 3.10 hereof, with all
replacements being at least equal in quality and condition as existed prior
thereto, free from any security interest therein, encumbrances thereon or
reservation of title thereto;

 

(b) keep the Improvements in good condition and repair, without waste and free
from mechanics’, materialmen’s or similar or other liens or claims of lien;

 

(c) complete, within a reasonable time, any Improvements now or hereafter in the
process of construction upon the Real Estate;

 

(d) comply with all statutes, rules, regulations, orders, decrees and other
requirements of any governmental body, whether federal, state or local, having
jurisdiction over the Secured Property and the use thereof and observe and
comply with any conditions and requirements necessary to preserve and extend any
and all rights, licenses, permits (including without limitation zoning
variances, special exceptions and nonconforming uses), privileges, franchises
and concessions that are applicable to the Secured Property or its use and
occupancy;

 

(e) make no material alterations in or to the Improvements, except as required
in subsection (d) hereof or otherwise with the prior written consent of State
Farm (which consent shall not be unreasonably withheld or delayed provided such
alterations or Improvements do not adversely impact the value of the Secured
Property) and in conformity with all applicable laws; provided, however, without
the consent of State Farm (i) upon written notice to State Farm, Mortgagor (or
its tenants) may make such alterations required by or expressly permitted by
tenant to be made without the consent of Landlord under the terms of any Major
Lease  or Minor Lease provided that State Farm has previously reviewed and
approved such Major Lease or Minor Lease (“Approved Lease Alterations”),
provided, however, Mortgagor shall not be required to deliver written notice to
State Farm if such Approved Lease Alterations will cost less than $100,000 and
will not involve a building (as opposed to tenant space) being expanded or
contracted; and (ii) without written notice to State Farm, Mortgagor (or its
tenants) may make (x) structural alterations or structural repairs costing less
than $100,000 in the aggregate in any one year and each year, or (y)
non-structural alterations or non-structural repairs provided such alterations
or repairs do not adversely impact the value of the Secured Property;

 

(f) not suffer nor permit any change in the general nature of the occupancy of
the Improvements without the prior written consent of State Farm;

 

(g) pay when due all operating costs of the Improvements;

 

(h) not initiate nor consent in any zoning reclassification with respect to the
Secured Property without the prior written consent of State Farm;

 



 

-  7  -

 

 

 

 




(i) provide, improve, grade, surface and thereafter maintain, clean, repair and
adequately light all parking areas upon the Real Estate, such parking areas
being of sufficient size to accommodate the greater of the amount of standard
size vehicles required (i) by law, ordinance or regulation; or (ii) by the terms
of any Leases, together with any sidewalks, aisles, streets, driveways and
sidewalk cuts and sufficient paved areas for ingress, egress and rights of way
to and from the adjacent thoroughfares necessary or desirable for the use
thereof; and

 

(j) forever warrant and defend its title to the Secured Property and the
validity, enforceability and priority (which priority is subject to the
Permitted Encumbrances) of the lien and security interests granted in and by
this Mortgage and the other Loan Documents against the claims and demands of all
Persons, subject to the Permitted Exceptions.

 

3.5 Property Taxes and Contest of Liens.

 

Notwithstanding the Tax and Insurance Deposits required by Section 3.3 hereof,
Mortgagor shall be responsible for the payment before delinquency and before any
penalty attaches, of all real estate and personal property taxes and assessments
(general or special), water charges, sewer charges and any other charges, fees,
taxes, claims, levies, charges, expenses, liens and assessments, ordinary or
extraordinary, governmental or nongovernmental, statutory or otherwise, that may
be levied, assessed or asserted against the Secured Property or any part thereof
or interest therein (collectively, “Taxes”).  Notwithstanding anything contained
herein to the contrary, Mortgagor may, in good faith and with reasonable
diligence, contest the validity or amount of any Taxes as well as any
mechanics’, materialmen’s or other liens or claims of lien upon the Secured
Property (collectively, the “Contested Liens”), provided that:

 

(a) such contest shall have the effect of preventing the collection of the
Contested Liens and the sale or forfeiture of the Secured Property or any part
thereof or interest therein to satisfy the same; and

 

(b) Mortgagor shall first notify State Farm in writing of the intention of
Mortgagor to contest the same before any Contested Liens have been increased by
any interest, penalties or costs.

 

3.6 Tax and Lien Payments by State Farm.

 

(a) Upon the failure of Mortgagor to pay the Tax Deposits as required in Section
3.3 or, in the event said payments are waived by State Farm, to pay the Taxes
required to be paid in Section 3.5 above (unless Mortgagor is contesting the
Taxes as provided in Section 3.5 above), State Farm is authorized, in its sole
discretion, to make any payment of Taxes in accordance with any tax bill or
statement from the appropriate public office without inquiry into the accuracy
or validity of any Taxes, sales, forfeiture of title or claim relating thereto.

 

(b) State Farm is also authorized, in the place and stead of Mortgagor, to make
any payment relating to any apparent or threatened adverse title, lien, claim of
lien, encumbrance,

 

-  8  -

 

 

 

 




claim, charge or payment otherwise relating to any other purpose but not
enumerated in this Section, whenever, in State Farm’s judgment and discretion,
such payment seems necessary to protect the full security intended to be created
by this Mortgage.

 

(c) All such payments authorized by this Section 3.6 that are not promptly
reimbursed by Mortgagor shall constitute additional Indebtedness and shall be
immediately due and payable by Mortgagor to State Farm upon demand with interest
at the Default Rate (as defined in the Note) from the date of such payment.

 

3.7 Insurance.

 

(a) Mortgagor shall insure and keep insured the Secured Property and each and
every part thereof against such perils and hazards as State Farm may from time
to time require, and in any event including:

 

(i) Property insurance insuring against all risks of loss to the Secured
Property customarily covered by “Causes of Loss—Special Form” policies (also
known as “all risk” insurance) in an amount at least equal to the full
replacement cost of all Improvements, without deduction for physical
depreciation and with (A) a standard mortgagee’s endorsement clause; (B) a
maximum deductible of $25,000.00; and (C) either an agreed amount endorsement
(to avoid the operation of any coinsurance provisions) or a waiver of any
coinsurance provisions;

 

(ii) Commercial general liability insurance on an occurrence basis to afford
protection for bodily injury, death and property damage in an amount of not less
than the greater of (A) One Million Dollars ($1,000,000); or (B) the highest
amount of coverage required to be carried by the landlord under the terms of the
Major Leases.  The policy shall name State Farm as an additional insured;

 

(iii) Steam boiler, machinery and pressurized vessel insurance (if applicable to
the Improvements);

 

(iv) If the Secured Property is occupied by a tenant or tenants, rent loss
insurance in an amount sufficient to cover loss of rents from the Secured
Property for a minimum of twelve (12) months or, in the alternative, if the
Secured Property is occupied by Mortgagor, business interruption insurance in an
amount sufficient to cover loss of gross earnings from the Secured Property for
a minimum of twelve (12) months;

 

(v) If any building or other structure on the Secured Property is situated in an
area now or hereafter designated by the Federal Emergency Management Agency as a
“Special Flood Hazard Area” (Zone A or Zone V), evidence of flood insurance in
an amount equal to the least of (A) the minimum amount required under the terms
of the coverage to compensate

 

-  9  -

 

 

 

 




for any damage or loss on a full replacement cost basis; (B) the unpaid
principal balance of the Indebtedness; or (C) the maximum limit of coverage
available for the Secured Property under the National Flood Insurance Program;
provided, however, that, in the event the unpaid principal balance of the
Indebtedness is less than 80% of the replacement cost under subsection (A), the
flood insurance coverage shall be in an amount equal to the lesser of the
amounts set forth in subsections (A) or (C).  The policy shall name State Farm
as the first mortgagee under a standard mortgagee’s endorsement clause;

 

(vi) Either affirmative coverage for acts of terrorism in its property and
liability insurance or evidence that coverage for acts of terrorism is not
excluded from its property and liability insurance;

 

(vii) Either affirmative coverage for windstorm and named storms in its property
insurance or evidence that coverage for windstorm and named storms is not
excluded from its property insurance; and

 

(viii) Such other insurance coverages on the Secured Property as required by
State Farm.

 

(b) Insurance policies required by this Section 3.7 shall:

 

(i) be in amounts and form and issued by companies satisfactory to State Farm
and shall comply with all provisions of this Mortgage;

 

(ii) contain endorsements naming State Farm as first mortgagee under a standard
mortgagee clause under the required property, steam boiler and rent loss
insurance policies and as an additional insured for the commercial general
liability insurance policy;

 

(iii) contain endorsements providing for not less than ten (10) days’ prior
written notice to State Farm prior to any cancellation, non-renewal or
termination for non-payment of a premium and not less than thirty (30) days’
prior written notice of cancellation for any other reason;

 

(iv) permit State Farm to pay any premium within fifteen (15) days after its
receipt of notice stating that such premium has not been paid when due;

 



 

-  10  -

 

 

 

 




(v) require that settlement of any claim under any of the referenced policies
shall require State Farm’s prior written approval; and

 

(vi) contain exclusions to coverage acceptable to State Farm.

 

(c) The policy or policies of such insurance or certificates of insurance
evidencing the required coverage shall be delivered to State Farm.

 

(d) Mortgagor shall not purchase separate insurance policies concurrent in form
or contributing in the event of loss with those policies required to be
maintained under this Section 3.7.

 

3.8 Insurance Premium Payment by State Farm, Use of Proceeds.

 

(a) In the event Mortgagor fails to make the Insurance Deposits as required by
Section 3.3, or if such Insurance Deposits have been waived, upon State Farm’s
receipt of written notice (i) of an unpaid insurance premium; (ii) of a
termination or cancellation of any required insurance policy; or (iii) that a
required insurance policy is not to be renewed and Mortgagor fails to provide
replacement coverage at least fifteen (15) days prior to the termination of
existing coverage, State Farm may, at its option, procure and substitute another
policy of insurance in the amount required pursuant to the foregoing terms of
this Mortgage with such companies as State Farm may select, the cost of which
shall be paid by Mortgagor upon demand should the amount available from the
Insurance Deposits be insufficient to pay the premium therefor.  All sums paid
by State Farm in procuring said insurance that are not promptly reimbursed by
Mortgagor shall be additional Indebtedness and shall be immediately due and
payable without notice, with interest thereon at the Default Rate from the date
of such payment.

 

(b) In the event of any damage to or destruction of the Improvements or any part
thereof, Mortgagor shall promptly notify State Farm and take such action
necessary to preserve the undamaged portion of the Improvements.  If at the time
of such damage and destruction,

 

(i) no Event of Default is in existence and no event shall have occurred as of
such date which, with the passage of time, the giving of notice or both, would
constitute an Event of Default;

 

(ii) the damage is such that it can be reasonably repaired within the time
provided in the Leases so as to preclude a material reduction in the rental
income from the Secured Property (after application of any rental insurance
proceeds), or Mortgagor obtains written commitments in form and substance
reasonably satisfactory to State Farm from tenants to lease space, upon
completion of repairs, in the Secured Property at aggregate rentals equal to or
exceeding the debt service of the Loan and the general operating expenses of the
Secured Property;



 

-  11  -

 

 

 

 




(iii) the Proceeds are less than the outstanding Indebtedness under the Loan;

(iv) the casualty insurer has not denied liability for payment of Proceeds as a
result of any act, neglect, use or occupancy of the Secured Property by
Mortgagor or any tenant of the Secured Property;

(v) the Real Estate and/or Improvements can be restored to the condition at
least equal to the condition in which they existed at the closing of the Loan
(with any post-closing improvements included in such Restoration (as defined in
this Section 3.8)); and

(vi) if required by State Farm, a satisfactory report addressed to State Farm
from an environmental engineer or other qualified professional satisfactory to
State Farm certifies that no adverse environmental impact to the Secured
Property has resulted from the casualty;

then, any Proceeds paid to State Farm in connection with such damage or
destruction, after deducting therefrom any expenses, including without
limitation reasonable attorneys’ fees, incurred by State Farm in protecting the
undamaged portion of the Improvements and in the collection of the Proceeds (the
“Collection Expenses”), shall be applied by State Farm to the cost of restoring,
repairing, replacing or rebuilding (herein generally called “Restoration”) the
Real Estate and/or Improvements or any part thereof as set forth in Section
3.10.

 

Otherwise, in State Farm’s sole discretion, all Proceeds, less Collection
Expenses, shall be applied:  (A) to the installments of the Indebtedness in the
inverse order of their maturity; or (B) to the cost of Restoration as set forth
in Section 3.10 hereof. 

 

(c) If State Farm applies the Proceeds to the installments of the Indebtedness
in the inverse order of their maturity, and provided no Event of Default is in
existence and no event shall have occurred as of such date which, with the
passage of time, the giving of notice or both, would constitute an Event of
Default, no premium or fee shall be payable in connection with any prepayment of
the Indebtedness from the Proceeds. In addition, if the Proceeds are applied to
the Indebtedness pursuant to the preceding sentence, and provided no Event of
Default is in existence and no event shall have occurred as of the date of
prepayment of the remaining Indebtedness in full which, with the passage of
time, the giving of notice or both, would constitute an Event of Default,
Mortgagor may, at its option, pay the remaining Indebtedness in full (but not in
part) without a premium or fee at any time within one hundred eighty (180) days
after the date of such application.

 

3.9 Condemnation.

 

(a) Mortgagor shall give State Farm prompt notice of any proceedings, instituted
or threatened, seeking condemnation or taking by eminent domain or any like
process (a “Taking”) of all or any part of the Real Estate or Improvements
including any easement thereon or appurtenance thereto (including severance of,
consequential damage to or change in grade of

 

-  12  -

 

 

 

 




streets) and shall deliver to State Farm copies of any and all papers served in
connection with any such proceeding.

 

(b) Mortgagor hereby assigns, transfers and sets over unto State Farm the entire
Proceeds of any and all awards resulting from any Taking.  State Farm is hereby
authorized to collect and receive from the condemnation authorities the entire
Proceeds and is further authorized to give appropriate receipts and acquittances
therefor.

 

(c) In the event of any such Taking, any and all such Proceeds shall be applied,
after deducting therefrom any Collection Expenses, in State Farm’s sole
discretion but subject to the further terms of this Section 3.9, to: (i) the
installments of the Indebtedness in the inverse order of their maturity; or (ii)
the cost of Restoration pursuant to Section 3.10 hereof.

 

(d) If (i) the Proceeds of any Taking exceed the greater of (A) $500,000; or (B)
5% of the then value of the Secured Property (as determined by an M.A.I.
Appraisal obtained by State Farm at the cost and expense of Mortgagor) but are
less than the outstanding Indebtedness under the Loan as of the date of such
Taking and are received at least two years prior to the Maturity Date; (ii) the
requirements stated in Sections 3.8(b)(i), (ii) and (v) above are satisfied; and
(iii) in State Farm’s reasonable judgment, the remainder of the Secured Property
can be operated (A) as an economically viable project at substantially the same
level of operations which existed immediately prior to the Taking; and (B) at
the functional equivalent of its condition (considering, without limitation, the
effect of the Taking on the remaining leasable area, parking and access) prior
to the Taking (the “Viability Requirements”); then, such Proceeds, after
deducting therefrom the Collection Expenses, shall be applied to the cost of
Restoration pursuant to Section 3.10 hereof.

 

(e) If (i) the Proceeds of any Taking do not exceed the greater of (A) $500,000;
or (B) 5% of the then value of the Secured Property (as determined by an M.A.I.
Appraisal obtained by State Farm at the cost and expense of Mortgagor); (ii) no
Event of Default is in existence on the date of such Taking and no event shall
have occurred as of such date which, with the passage of time, the giving of
notice or both, would constitute an Event of Default; and (iii) the Viability
Requirements are met; then, such Proceeds, after deducting therefrom the
Collection Expenses, shall be applied to the cost of Restoration pursuant to
Section 3.10 hereof.

 

(f) If State Farm applies the Proceeds to the installments of the Indebtedness
in the inverse order of maturity, and provided no Event of Default is in
existence and no event shall have occurred as of such date which, with the
passage of time, the giving of notice or both, would constitute an Event of
Default, no premium or fee shall be payable in connection with any prepayment of
the Indebtedness from the Proceeds.  In addition, if the Proceeds are applied to
the Indebtedness because State Farm has determined that the Viability
Requirements have not been satisfied, and provided no Event of Default is in
existence and no event shall have occurred as of the date of prepayment of the
remaining Indebtedness in full which, with the passage of time, the giving of
notice or both, would constitute an Event of Default, Mortgagor may, at its
option, pay

 

-  13  -

 

 

 

 




the remaining Indebtedness in full (but not in part) without a premium or fee at
any time within one hundred eighty (180) days after the date of such
application.

 

(g) Notwithstanding anything contained herein to the contrary, in the event that
the Taking is, in State Farm’s determination, of such a nature that the Real
Estate and the Improvements will not require Restoration, all Proceeds, after
deducting therefrom the Collection Expenses, shall be applied in State Farm’s
sole discretion to installments of Indebtedness in the inverse order of their
maturity, and provided no Event of Default is in existence and no event shall
have occurred as of such date which, with the passage of time, the giving of
notice or both, would constitute an Event of Default, no premium or fee shall be
payable in connection with any prepayment of the Indebtedness from the
Proceeds. 

 

3.10 Restoration Using Proceeds.

 

(a) In the event State Farm elects (or is required hereby) to make any Proceeds
available for Restoration, Mortgagor shall complete, in form and with supporting
documentation reasonably required by State Farm, an estimate of the cost to
repair or to restore the Real Estate and Improvements to the condition at least
equal to the condition in which they existed prior to such damage, destruction
or Taking, free from any security interest in, lien or encumbrance on, or
reservation of title to, such Real Estate and Improvements.

 

(b) The Proceeds and, if applicable, other amounts payable by Mortgagor to State
Farm necessary to complete Restoration shall be held by State Farm or if State
Farm so desires, a disbursing agent selected by State Farm.  Said Proceeds may
be invested using Mortgagor’s taxpayer identification number in an interest
bearing account mutually acceptable to Mortgagor and State Farm.  The costs and
expenses of administering disbursements shall be paid by Mortgagor.  In the
event the amount of the Proceeds are insufficient to cover the cost of
Restoration, Mortgagor shall pay to State Farm upon demand the cost of
Restoration in excess of the Proceeds, such excess to be held by State Farm with
the Proceeds.

 

(c) Subject to State Farm’s right to limit the number of disbursements, the
Proceeds shall be disbursed from time to time upon State Farm’s receipt of
architect’s certificates, waivers or subordinations of lien, contractor’s sworn
statements and such other evidence as State Farm or any disbursing agent may
reasonably require to verify the cost and fact of the completion of the work
included in said disbursement.  Under no circumstances shall any portion of the
Proceeds be released until State Farm has been reasonably assured that the
Proceeds remaining after the requested disbursement will be sufficient to
complete Restoration.  No payment of Proceeds made prior to the final completion
of Restoration shall exceed ninety percent (90%) of the value of the work
performed from time to time.  Any Proceeds remaining after Restoration shall be
applied against the installments of Indebtedness in the inverse order of their
maturity without any prepayment premium or fee (provided an Event of Default
shall not then exist).  

 

3.11 Restrictions on Transfer.

 



 

-  14  -

 

 

 

 




(a) Without the prior written consent of State Farm:

 

(i) Mortgagor shall not create, effect, contract for, commit or consent to, nor
shall Mortgagor suffer or permit, any sale, conveyance, transfer, assignment,
collateral assignment, lien, pledge, mortgage, security interest or other
hypothecation, encumbrance or alienation (or any agreement to do any of the
foregoing) (the foregoing, excluding Leases entered into in accordance with the
terms of the Loan Documents, being herein collectively, called a “Transfer”) of
the Secured Property, or any interest therein or title thereto (excepting,
however, the sale or other disposition of Collateral (as defined in Section 6.1)
no longer useful in connection with the operation of the Secured Property
(“Obsolete Collateral”); provided, however, that prior to the sale or other
disposition of Obsolete Collateral, such Obsolete Collateral shall have been
replaced by Collateral of at least equal value and utility which is subject to
the first and prior lien of this Mortgage, and further provided that nothing
herein shall affect Mortgagor’s rights with respect to Contested Liens;

(ii) Mortgagor shall not fail to pay when the same shall become due all lawful
claims and demands of mechanics, materialmen, laborers and others which, if
unpaid, might result in or permit the creation of a lien on the Real Estate or
Improvements or on the Rents arising therefrom except as permitted under Section
3.5 hereof;

(iii) if Mortgagor is a land trustee (“Trustee Mortgagor”), any beneficiary of
Mortgagor shall not Transfer such beneficiary’s beneficial interest in
Mortgagor, it being specifically agreed that such beneficiary may not obtain
mezzanine financing secured by beneficiary’s beneficial interest or otherwise;

(iv) if Mortgagor or any beneficiary of a Trustee Mortgagor is a corporation or
limited liability company, any shareholder of such corporation or member of such
limited liability company shall not Transfer any such shareholder’s shares of
such corporation or member’s membership interest in such limited liability
company (provided, however, that if such corporation is a corporation whose
stock is publicly traded on a national securities exchange or on the “Over The
Counter” market, this subsection (iv) shall be inapplicable), it being
specifically agreed that any such shareholder or member may not obtain mezzanine
financing secured by such shareholder’s shares or member’s membership interest
or otherwise;

 

(v) if Mortgagor or any beneficiary of a Trustee Mortgagor is a partnership or
joint venture, any general partner of such partnership or joint venturer of such
joint venture shall not Transfer any such general partner’s interest in such
partnership or joint venturer’s interest in such joint venture, it being
specifically agreed that any such general partner or joint venturer may not
obtain mezzanine financing secured by such partner’s partnership interest or
joint venturer’s joint venture interest or otherwise; or

 

(vi) there shall not be any change in control (by way of Transfers of stock
ownership, membership interests, partnership interests or otherwise) in any
corporation, limited

 

-  15  -

 

 

 

 




liability company or partnership constituting or included within Mortgagor which
directly or indirectly controls any corporation, limited liability company or
partnership constituting or included within Mortgagor that results in a change
in the identity of the Person(s) in control of such entity.

 

(b) The foregoing provisions of this Section 3.11 shall not apply (i) to liens
securing the Indebtedness; or (ii) to the lien of current Taxes not yet
delinquent.  The provisions of this Section 3.11 shall be operative with respect
to, and shall be binding upon, any Person who, in accordance with the terms
hereof or otherwise, shall acquire any part of or interest in or encumbrance
upon the Secured Property, or such beneficial interest (whether stock,
membership interest, partnership or joint venture interest or other beneficial
interest) in Mortgagor or any beneficiary of a Trustee Mortgagor.  Any waiver by
State Farm of the provisions of this Section 3.11 must be in writing and shall
not be deemed to be a waiver of the right of State Farm in the future to insist
upon strict compliance with the provisions of this Section 3.11.

 

(c) Upon the Transfer, without the prior written consent of State Farm, of (i)
all or any part of the Secured Property; or (ii) any beneficial interest in
Mortgagor if such Transfer is prohibited by Section 3.11 above, State Farm may,
at its option, declare all of the sums secured by this Mortgage to be
immediately due and payable.

 

(d) Notwithstanding anything contained herein to the contrary, prior written
consent shall not be required for any Transfer of an interest in Mortgagor by
any partner, member shareholder or beneficiary, as applicable, of Mortgagor
where such Transfer: (i) results from death; (ii) is a Transfer made among the
present partners, members, shareholders or beneficiaries, as applicable; or
(iii) is made to immediate family members (spouses and children) or family
trusts solely for the benefit of such family members for estate planning
purposes.  Any such Transfer shall be subject to the following conditions:

 

(i) Except for death, thirty (30) days prior written notice of such proposed
Transfer shall be delivered to State Farm, together with (A) a description of
the proposed sale or Transfer, including a description of the nature and
amount(s) of beneficial ownership interests proposed to be sold or transferred
and a description of who owns the remainder not being transferred; (B)
documentation related to the proposed transferee as required by State Farm in
its sole and absolute discretion including, without limitation, organizational
documents, certificates of existence and final ownership allocations; (C) copies
of the Transfer documents pursuant to which the proposed Transfer is to be
effected; and (D) any additional information reasonably requested by State Farm
regarding the proposed Transfer and/or transferee;

 

(ii) Any such proposed sale or Transfer shall not be permitted to any Person who
or which on the date of the proposed Transfer is in a bankruptcy, insolvency,
reorganization or any other similar court or administrative proceeding;



 

-  16  -

 

 

 

 




(iii) No Event of Default shall be in existence under any of the Loan Documents
on the date of such proposed sale or Transfer and no event shall have occurred
or be in existence as of such date which, with the passage of time, the giving
of notice or both, would constitute an Event of Default under any of the Loan
Documents;

(iv) Any such sale or Transfer, if and when consummated, shall not release any
Person from any liability or obligation to which it is otherwise liable or
obligated, if any, under the terms of the Loan Documents;

(v) Mortgagor shall pay all of State Farm’s expenses relating to the review
and/or preparation of any documentation related to the proposed Transfer,
including, without limitation, the fees and expenses of State Farm’s outside
counsel; and

(vi) After any such Transfer, Griffin Industrial Realty, Inc. must continue to
maintain at least a one hundred percent (100%) direct or indirect ownership
and  controlling interest in Mortgagor. 

(e) As used in Section 3.11(d) above and if Mortgagor is comprised of more than
one entity, a “Transfer of an interest in Mortgagor” shall also include a
Transfer of undivided interests in the Secured Property to other entities
comprising Mortgagor, subject to the same qualifications and limitations, and
satisfaction of the same requirements, set forth in Section 3.11(d) with respect
to Transfers of beneficial interests in entities.

 

3.12 State Farm’s Dealings with Transferee.

 

In the event State Farm gives its written consent to a sale or Transfer of all
or any part of the Secured Property, whether by operation of law, voluntarily or
otherwise, State Farm shall be authorized and empowered to deal with the Person
to whom the Secured Property or any part thereof shall have been transferred
with regard to the Secured Property, the Indebtedness and any of the terms or
conditions of this Mortgage as fully and to the same extent as it might with the
original Mortgagor, without in any way releasing or discharging the original
Mortgagor from any of its covenants under this Mortgage and without waiving
State Farm’s right of acceleration of the maturity of the Indebtedness as
provided in this Mortgage or the Note.

 

3.13 Change in Tax Laws.

 

In the event of any change in, or change in the interpretation of, any
applicable law regarding (a) the taxation of mortgages, deeds of trust or other
security instruments or the debts secured thereby; or (b) the manner in which
such taxes are collected, which change adversely affects State Farm, this
Mortgage or any other Loan Document or the Indebtedness, Mortgagor shall
promptly pay any such tax and otherwise compensate State Farm to the extent of
such detriment; provided, however, that if Mortgagor fails to make such payment
or if any such law prohibits Mortgagor from making such payment or would
penalize State Farm in the event of such payment, State Farm may elect, by
notice in writing given to Mortgagor, to declare all of the

 

-  17  -

 

 

 

 




Indebtedness secured hereby to be and become due and payable, without any
prepayment premium or fee, within sixty (60) days from the giving of such
notice.

 

3.14 Inspection of Secured Property.

 

Subject to the rights of tenants under the Leases pursuant to the Leases,
Mortgagor hereby grants to State Farm, its agents, employees, consultants and
contractors the right to enter upon the Secured Property upon reasonable prior
notice (except in the case of emergencies) for the purpose of making any and all
inspections, reports, tests, inquiries and reviews as State Farm (in its sole
and absolute discretion) deems necessary to assess the then current condition of
the Secured Property or for the purpose of performing any other acts which State
Farm is authorized to perform under this Mortgage or under the Environmental
Indemnification Agreement executed by Mortgagor and Guarantor (if applicable) in
connection with the Loan (the “Environmental Indemnification
Agreement”).  Mortgagor will cooperate with State Farm to facilitate each such
entry and the accomplishment of such purposes.

 

3.15 Operating and Financial Statements.

 

Within forty-five (45) days after the end of each six-month period in each
fiscal year of

Mortgagor during the term of the Loan (whether such fiscal year is a calendar
year or otherwise), Mortgagor shall deliver, or cause to be delivered, to State
Farm: (a) semi-annual operating statements showing all elements of income and
expense of the Secured Property dated as of the last day of such period;
and  (b) a current rent roll, showing all items set forth in the rent roll
delivered to State Farm in connection with the closing of the Loan, as well as
gross sales of each tenant, if any, paying percentage rental. Within one hundred
twenty (120) days after the end of each fiscal year of Mortgagor and any
Guarantor, Mortgagor shall deliver or cause to be delivered annual financial
statements (consisting only of a balance sheet and an income and expense
statement) for Mortgagor, any Guarantor and any tenant under a Lease approved by
State Farm that provides that such tenant may self-insure on any insurance
otherwise required to be obtained by Mortgagor under this Mortgage. Mortgagor
shall promptly deliver to State Farm (y) any financial statements received by
Mortgagor from any tenant under a Major Lease after receipt thereof, and (z)
such other information (financial or otherwise) concerning the Secured Property,
Mortgagor, Guarantor or its or their constituent entities that State Farm may
reasonably request after such request therefor.  All such statements and
information shall be prepared in accordance with generally accepted accounting
principles consistently applied, shall otherwise be satisfactory to State Farm
and shall be certified by an authorized Person, member, partner or officer of
Mortgagor or Guarantor, as applicable, approved by State Farm.  State Farm and
its representatives shall have the right, at all reasonable times and upon
reasonable notice, to examine and make copies of Mortgagor’s plans, books,
records, income tax returns and all supporting data concerning Mortgagor or the
Secured Property. Mortgagor will assist State Farm and its representatives in
conducting any such examination.

 

3.16 Declaration of Subordination.

 



 

-  18  -

 

 

 

 




At the option of State Farm, this Mortgage shall become subject and subordinate,
in whole or in part (but not with respect to priority of entitlement to
insurance proceeds or any Award) to any and all Leases of all or any part of the
Secured Property upon the execution by State Farm and recording thereof, at any
time hereafter and in the appropriate official records of the county wherein the
Real Estate is situated, of a unilateral declaration to that effect.

 

3.17 Usury.

 

State Farm intends that Mortgagor shall not be required to pay, and State Farm
shall not be entitled to receive or collect, interest in excess of the maximum
legal rate permitted under applicable usury laws.  In the event State Farm or
any court determines that any charge, fee or interest paid or agreed to be paid
in connection with the Loan may, under applicable usury laws, cause the interest
rate on the Loan to exceed the maximum rate permitted by law, such charges, fees
or interest shall be reduced to the maximum rate permitted by law and any
amounts actually paid in excess of such maximum rate permitted by law shall, at
State Farm’s option, be applied by State Farm to reduce the outstanding
principal balance of the Loan or repaid by State Farm directly to Mortgagor.

 

3.18 Lease Obligations.

 

(a) As further security for the payment of the Indebtedness, Mortgagor has,
pursuant to this Mortgage and by separate Assignment of Rents and Leases of even
date herewith, sold, transferred and assigned to State Farm, its successors and
assigns, all of Mortgagor’s right, title and interest, as landlord, in, to and
under the Leases.

 

(b) The following definitions shall be applicable to all Leases of the Secured
Property now or hereafter existing:

 

(i) “Major Leases”:  the Master Lease (as defined below) and the Leases that
demise 60,000 square feet or more and have a lease term of at least five (5)
years  (with no termination options during such term), together with all
extensions, renewals, amendments, modifications, replacements and substitutions
therefor; provided, however, a replacement or substitution for a Major Lease
shall in turn be deemed a “Major Lease” only if such replacement or substitution
demises 60,000 square feet or more and has a lease term of at least five (5)
years.  As of the date hereof, the following Leases constitute Major Leases:

 

 

 

 

Name of Tenant

Original Date of Lease

Total Square Footage

 

 

 

Kenco Logistic Services, LLC

August 30, 2019

63,547 square feet

 

 

 

 

(ii)  “Master Lease”: that certain Master Lease dated as of the date of this
Mortgage between Mortgagor, as landlord, and Guarantor, as tenant.



 

-  19  -

 

 

 

 




(iii) “Minor Leases”:  Leases that are not Major Leases; provided, however, if
any Minor Lease, after modification, meets the definition of a Major Lease, such
Minor Lease shall thereupon become a Major Lease.

 

(c) State Farm shall have the right to impose a reasonable Servicing Fee (as
defined in Section 7.15 hereof) in connection with the review of any
documentation submitted for State Farm’s approval hereunder.  Mortgagor shall
also be responsible for the payment of all fees and expenses reasonably charged
by State Farm’s outside counsel in the event State Farm, in its sole discretion,
shall determine that the assistance of outside counsel is necessary or
appropriate.

 

(d) Mortgagor covenants and agrees to keep, observe and perform and to require
all tenants of the Secured Property to keep, observe and perform all the
covenants, agreements and provisions of any present or future Leases of the
Secured Property on their respective parts to be kept, observed and
performed.  If Mortgagor shall neglect or refuse to so perform or fail to
require such tenants to so perform, State Farm may, at its option, itself
perform and comply or require performance or compliance by such tenants with any
such Lease covenants, agreements and provisions.  Any sums expended by State
Farm in performance of or compliance with such Leases or in enforcing
performance of or compliance with such Leases by the tenants, including costs
and expenses and reasonable attorneys’ fees, shall be paid to State Farm by
Mortgagor upon demand with interest thereon at the Default Rate from the date of
such payments and, in the absence of such payment, all such sums shall be deemed
to be and become part of the Indebtedness secured by this Mortgage.

 

(e) Mortgagor expressly covenants and agrees that if Mortgagor, as landlord
under the Major Leases:

 

(i) fails to perform and fulfill any material term, covenant, condition or
provision in any Major Lease on its part to be performed or fulfilled, at the
times and in the manner provided in such Major Lease; 

 

(ii) does or permits to be done anything to impair the value of any Major Lease
as security for the Indebtedness, including, without limitation, voluntary
surrender or termination;

 

(iii) fails to enforce all of the material terms, covenants and conditions
required to be performed by a tenant under any Major Lease;

 

(iv) fails to pursue its remedies under any Major Lease (short of voluntary
surrender or termination) following a material breach or default by the tenant
thereunder; or



 

-  20  -

 

 

 

 




 

(v) without State Farm’s prior written consent, permits or approves an
assignment by any tenant under any Major Lease or a subletting of all or any
part of the Secured Property demised in any Major Lease (other than in
accordance with the terms of the applicable Major Lease previously approved by
State Farm);

 

then, upon the occurrence of any such actions or inactions referenced in (i)
through (v) above, at the option of State Farm, and with written notice to
Mortgagor, an Event of Default shall be deemed to have occurred hereunder and at
the option of State Farm, all unpaid Indebtedness secured by this Mortgage
shall, notwithstanding anything in the Note, this Mortgage or the other Loan
Documents to the contrary, become due and payable as in the case of other Events
of Default.

 

3.19 Environmental Compliance.

 

Mortgagor hereby agrees to comply and cause all tenants of the Secured Property
to comply with any and all federal, state or local laws, rules and regulations
relating to environmental protection including, but not limited to, the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980
(“CERCLA”), as amended by the Superfund Amendments and Reauthorization Act of
1986 and such other legislation, rules and regulations as are in or may
hereafter come into effect and apply to Mortgagor, State Farm, the Loan or the
Secured Property or any occupants thereof, whether as lessees, tenants,
licensees or otherwise.  Mortgagor shall defend, indemnify and save and hold
State Farm harmless from and against any and all claims, costs or expenses
relating to such environmental protection provisions notwithstanding any
exculpatory or limitation of liability provisions contained in this Mortgage and
the other Loan Documents.

 

3.20 Further Assurances.

 

(a) Mortgagor shall do all acts necessary to keep valid and effective the liens
and security interests created by this Mortgage and the security intended to be
afforded by the Loan Documents and to carry into effect their objectives.

 

(b) Without limiting the generality of the foregoing, Mortgagor shall, upon
request from State Farm, promptly and, insofar as not contrary to applicable
law, at Mortgagor’s expense, execute, record, rerecord, file and refile in such
offices, at such times and as often as may be necessary, this Mortgage,
additional mortgages, security agreements and every other instrument in addition
to or supplemental hereto, including applicable financing statements,
continuation statements, affidavits or certificates as may be necessary to
create, perfect, maintain, continue, extend and/or preserve the liens,
encumbrances and security interests intended to be granted and created in and by
the Loan Documents and the rights and remedies of State Farm and Mortgagor
thereunder.  Upon request of State Farm, Mortgagor shall promptly supply
evidence of fulfillment of the foregoing acts and further assurances.



 

-  21  -

 

 

 

 




 

3.21 Change of Name, Identity or Structure.

 

Except as may be expressly set forth in this Mortgage, without giving State Farm
at least thirty (30) days prior written notice, Mortgagor shall not change: (a)
its jurisdiction of organization; (b) the location of its place of business (or
chief executive office if more than one place of business); or (c) its name or
identity (including its trade name or names).  In addition, if Mortgagor is an
entity, Mortgagor shall not change its structure or legal status without first
obtaining the prior written consent of State Farm.





 

-  22  -

 

 

 

 




3.22 Substitute Guarantor.

 

Within one hundred eighty (180) days after the death of any individual
Guarantor, or within ninety (90) days after the dissolution or cessation of
business of an entity Guarantor (such entity Guarantor being herein called a
“dissolved Guarantor”), Mortgagor shall propose in writing to State Farm the
name of a Person to act as a successor guarantor (the “Successor Guarantor”) and
to assume all of the obligations and liabilities of the deceased or dissolved
Guarantor under the Loan Documents, including, without limitation, the
obligations and liabilities in Section 7.13 below that are personal obligations
and liabilities of Guarantor and Mortgagor.  The proposed Successor Guarantor’s
identity, composition, financial condition and creditworthiness, experience,
character and business reputation shall be reasonably acceptable to State
Farm.  If the proposed Successor Guarantor is acceptable to State Farm, the
Successor Guarantor shall promptly, and in no event more than two hundred
seventy (270) days following the death of an individual Guarantor or one hundred
eighty (180) days following the dissolution or cessation of business of an
entity Guarantor, as applicable, execute all documents and instruments
reasonably requested by State Farm to assume all of the obligations and
liabilities of the deceased or dissolved Guarantor under the Loan Documents (the
“Guaranty Documents”).  Mortgagor shall pay all costs and expenses incurred by
State Farm relating to the approval of the proposed Successor Guarantor and the
preparation and review of the Guaranty Documents, including, without limitation,
the fees and expenses of State Farm’s outside counsel.  The provisions of this
Section 3.22 shall also apply in the event of the death of any individual
Successor Guarantor or the dissolution or cessation of business of any entity
Successor Guarantor.

 

3.23 Management of Secured Property.

 

The Secured Property shall be managed in a first-class manner by either:  (a)
Mortgagor or an entity affiliated with Mortgagor and approved by State Farm; or
(b) a professional property management company approved by State Farm.  The
management of the Secured Property by a Mortgagor-affiliated entity or a
professional property management company (in either case, a “Manager”) shall be
pursuant to a written agreement approved by State Farm (the “Management
Agreement”).  In no event shall any Manager be removed or replaced or the terms
of any Management Agreement modified or amended without the prior written
consent of State Farm, which consent shall not be unreasonably withheld,
conditioned or delayed.  Following an Event of Default, State Farm shall have
the right to terminate the Management Agreement or to direct Mortgagor to retain
a new Manager approved by State Farm. Approvals required by State Farm under
this Section 3.23 shall not be unreasonably withheld, conditioned or delayed.

 

ARTICLE 4

EVENTS OF DEFAULT

 

4.1 Defaults.

 



 

-  23  -

 

 

 

 




It shall constitute an event of default (“Event of Default”) of and under this
Mortgage and, at the option of State Farm, under the other Loan Documents, if
any of the following events shall occur:

 

(a) Mortgagor shall fail to pay on the dates or within the times required any of
the Indebtedness, including the payment of principal and/or interest under the
Note;

 

(b) Mortgagor shall fail to timely observe, perform or discharge any of the
non-monetary Obligations, other than a non monetary obligation described in any
other clause in this Article Four, and any such failure shall remain uncured for
thirty (30) days or such lesser period as may be otherwise specified in the
applicable Loan Document (the “Grace Period”) after notice to Mortgagor of the
occurrence of such failure; provided, however, that State Farm shall extend any
applicable Grace Period up to ninety (90) days if State Farm determines in good
faith that: (i) such default cannot reasonably be cured within such Grace Period
but can be cured within ninety (90) days; (ii) no lien or security interest
created by the Loan Documents shall be impaired prior to the anticipated
completion of such cure; and (iii) State Farm’s immediate exercise of any
remedies provided in this Mortgage or by law is not necessary for the protection
or preservation of the Secured Property or State Farm’s security interest
therein or lien thereon, and Mortgagor shall immediately commence and diligently
pursue the cure of such default;

 

(c) Mortgagor, as landlord or sublandlord, as the case may be, shall assign or
otherwise encumber the Rents or any interest therein without first obtaining the
written consent of State Farm;

 

(d) Mortgagor shall, after the expiration of all applicable grace or cure
periods, default or be in default under any agreement, other than the Loan
Documents, which (i) is secured by a lien on the Secured Property that is junior
and subordinate to this Mortgage (regardless of whether such lien was obtained
with the prior written consent of State Farm); (ii) is secured by a lien on the
respective interests of the constituent entities in Mortgagor (regardless of
whether such lien was obtained with the prior written consent of State Farm); or
(iii) would, as a result of such default, subject the Secured Property to any
mechanics’, materialmen’s or other lien or claim of lien, other than a lien that
constitutes a Contested Lien pursuant to Section 3.5 above;

 

(e) Should any representation or warranty made by Mortgagor in, under or
pursuant to any of the Loan Documents be false or misleading in any material
respect as of the date on which such representation or warranty was made or
deemed remade;

 

(f) Should any of the Loan Documents cease to be in full force and effect or be
declared null and void, or cease to constitute valid and subsisting liens and/or
valid and perfected security interests in, to or upon the Secured Property;

 

(g) Should any violation of Section 3.11 hereof occur or should any other event
occur which, under the terms of the Loan Documents, would permit State Farm to
accelerate the maturity of the Indebtedness;



 

-  24  -

 

 

 

 




 

(h) Should Mortgagor fail at any time to satisfy the requirements of Section 3.7
and such failure shall continue for fifteen (15) days after written notice
thereof;

 

(i) Should any Liable Party (as defined in Section 7.13 hereof) (A) generally
not pay its debts as they become due; (B) admit in writing its inability to pay
its debts; or (C) make a general assignment for the benefit of creditors;

 

(j) Should any Liable Party commence any case, proceeding or other action
seeking reorganization, arrangement, adjustment, liquidation, dissolution or
composition of it and its debts under any law relating to bankruptcy,
insolvency, reorganization or relief of debtors, or seeking to have an order for
relief entered against it as debtor, or seeking appointment of a receiver for it
or for all or any substantial part of its property (collectively, a
“Proceeding”);

 

(k) Should any Liable Party take an action to authorize any of the actions set
forth above in subsections (i) or (j) of this Section 4.1;

 

(l) Should any Proceeding be commenced against any Liable Party, and such
Proceeding result in the entry of an order for relief against it which is not
fully stayed within thirty  (30) business days after the entry thereof or remain
undismissed for a period of ninety (90) days;

 

(m) Should (i) a final judgment, other than a final judgment in connection with
any condemnation, including any judgment or other final determination of any
contest permitted by Section 3.5 of this Mortgage, be entered against Mortgagor
that (A) adversely affects the value, use or operation of the Secured Property;
or (B) adversely affects, or reasonably may tend to adversely affect, the
validity, enforceability or priority of the liens or security interests created
in and by this Mortgage, or the other Loan Documents, or both; or (ii) execution
or other final process issue on any judgment with respect to the Secured
Property, and Mortgagor shall fail to discharge the same, or provide for its
discharge in accordance with its terms, or procure a stay of execution thereon
in any event within thirty (30) days from entry, or should Mortgagor not within
such period, or such longer period during which execution on such judgment shall
have been stayed, appeal therefrom or from the order, decree or process upon or
pursuant to which such judgment shall have been entered and cause its execution
to be stayed during such appeal, or if on appeal, such order, decree or process
shall be affirmed and Mortgagor shall not discharge such judgment or provide for
its discharge in accordance with its terms within thirty (30) days after the
entry of such order or decree of affirmation, or if any stay of execution on
appeal is released or otherwise discharged;

 

(n) Should a Successor Guarantor fail to execute and deliver to State Farm all
Guaranty Documents reasonably requested by State Farm necessary to assume all of
the obligations and liabilities of the deceased or dissolved Guarantor under the
Loan Documents within two hundred seventy (270) days following the death of an
individual Guarantor or one hundred eighty (180) days following the dissolution
or cessation of business of an entity Guarantor, as applicable; or



 

-  25  -

 

 

 

 




 

(o) An Event of Default shall occur under the Nestle Mortgage.





 

-  26  -

 

 

 

 




ARTICLE 5

REMEDIES

 

5.1 Remedies.

 

(a) Upon the occurrence of an Event of Default, State Farm, at its option, may
at any time thereafter declare the entire Indebtedness to be immediately due and
payable and the same shall thereupon become immediately due and payable, without
any further presentment, demand, protest or notice of any kind being required
and State Farm, at its option and in its sole discretion, shall also be entitled
to do any of the following:

 

(i) (A) to the extent permitted by applicable law, in person, by agent or by a
receiver, without regard to the adequacy of security, the solvency of Mortgagor
or the condition of the Secured Property, without obligation to do so and
without notice to or demand upon Mortgagor, enter upon and take possession of
the Secured Property or any part thereof in its own name or in the name of a
trustee and do any acts which State Farm deems necessary to preserve the value
or marketability of the Secured Property; (B) sue for or otherwise collect the
Rents and apply the same, less costs and expenses of operation and collection,
including reasonable attorneys’ fees, against the Indebtedness, all in such
order as State Farm may determine; (C) appear in and defend any action or
proceeding purporting to affect, in any manner whatsoever, the Indebtedness, the
security hereof or the rights or powers of State Farm; (D) pay, purchase or
compromise any encumbrance, charge or lien that in the judgment of State Farm is
prior or superior hereto; and (E) in exercising any such powers, pay necessary
expenses, employ counsel and pay reasonable attorneys’ fees;

 

(ii) to the extent permitted by applicable law, as a matter of strict right and
without notice to Mortgagor or anyone claiming under Mortgagor, and without
regard to: (A) the solvency of Mortgagor; (B) whether there has been or may be
any impairment of or diminution in the value of the Secured Property; or (C)
whether the amount of the Indebtedness exceeds the then value of the Secured
Property, apply ex parte to any court having jurisdiction to appoint a receiver
to enter upon and take possession of the Secured Property and Mortgagor hereby
waives notice of any application therefor, provided, if required by law, a
hearing to confirm such appointment with notice to Mortgagor is set within the
time required by law (any such receiver shall have all the powers and duties of
receivers in similar cases and all the powers and duties of State Farm in case
of entry as provided herein, and shall continue as such and exercise all such
powers until the date of confirmation of sale, unless such receivership is
sooner terminated);

(iii) commence an action to foreclose this Mortgage in the manner provided in
this Mortgage or by law; and

(iv) with respect to any Collateral, proceed as to both the real and personal
property in accordance with State Farm’s rights and remedies in respect of the
Real Estate and Improvements, or proceed to sell said Collateral separately and
without regard to the Real

 

-  27  -

 

 

 

 




Estate and Improvements in accordance with State Farm’s rights and remedies with
respect to the Collateral.

(b) In (i) any action to foreclose the lien of this Mortgage or enforce any
other remedy of State Farm under any of the Loan Documents; or (ii) any other
proceeding whatsoever in connection with any of the Loan Documents or the
Secured Property in which State Farm is named as a party, there shall be allowed
and included, as additional indebtedness in the judgment or decree for sale
resulting therefrom, all expenses paid or incurred in connection with such
proceeding by or on behalf of State Farm including, without limitation,
attorneys’ and paralegals’ fees, appraisers’ fees, outlays for documentary and
expert evidence, stenographers’ charges, publication costs, land and
environmental survey costs, and costs (which may be estimated as to items to be
expended after entry of such judgment or decree) of procuring all abstracts of
title, title certificates, title searches and examinations, title insurance
policies, Torrens certificates and any similar data and assurances with respect
to the title to the Secured Property as State Farm may deem reasonably necessary
either to prosecute or defend in such proceeding or to evidence to bidders at
any sale pursuant to such decree the true condition of the title to or value of
the Secured Property.  All expenses and fees of the foregoing nature and such
expenses and fees as may be incurred in the protection of the Secured Property
and the maintenance of the lien of this Mortgage thereon in any litigation
affecting the Loan Documents or the Secured Property, including probate and
bankruptcy proceedings, or in preparation for the commencement or defense of any
proceeding or threatened suit or proceeding in connection therewith, shall upon
demand of State Farm be immediately due and payable by Mortgagor with interest
thereon at the Default Rate from the date of prepayment of such expenses and
fees and shall become a part of the Indebtedness secured by this Mortgage.

 

(c) Unless otherwise provided herein, if Mortgagor shall at any time fail to
perform or comply with any of the terms, covenants and conditions required on
Mortgagor’s part to be performed and complied with under any of the Loan
Documents or any other agreement that, under the terms of this Mortgage,
Mortgagor is required to perform, State Farm may, at its option and in its sole
discretion:

 

(i) make any payments hereunder or thereunder payable by Mortgagor; and/or

 

(ii) after the expiration of any applicable grace period and subject to
Mortgagor’s right to contest certain Obligations specifically granted in this
Mortgage, perform any such other acts thereunder on part of Mortgagor to be
performed and enter upon the Secured Property for such purpose.

 

(d) To the extent permitted by applicable law, in any foreclosure sale of the
Secured Property, the Secured Property, including the Real Estate and
Improvements, may be sold in one parcel (i.e. as a single entity) or in two or
more parcels and, otherwise, in such manner or order as State Farm, in its sole
discretion, may elect or as the court having jurisdiction over such foreclosure
sale may otherwise order or direct.

 



 

-  28  -

 

 

 

 




(e) The proceeds of any foreclosure sale of the Secured Property shall be
distributed and applied in accordance with the applicable law of the
Commonwealth of Pennsylvania or as otherwise directed by order of the court in
which this Mortgage is foreclosed.

 

(f) All remedies of State Farm provided for herein are cumulative and shall be
in addition to any and all other rights and remedies provided in the other Loan
Documents or by law, including any right of offset.  The exercise of any right
or remedy by State Farm hereunder shall not in any way constitute a cure or
waiver of any default or Event of Default hereunder or under the Loan Documents,
invalidate any act done pursuant to any notice of default or prejudice State
Farm in the exercise of any of its rights hereunder or under the Loan Documents.

 

(g) To the extent permitted by law, Mortgagor hereby waives its right of
redemption in the event of foreclosure.

 

(h) Notwithstanding anything herein to the contrary, in the event of (i) a
Transfer of all or any portion of the Secured Property by Mortgagor or a
Transfer of fifty percent (50%) or more of the interests in the entity (or
entities) comprising Mortgagor, each without the prior written consent of State
Farm or in violation of Section 3.11 hereof; and/or (ii) the occurrence of any
of the bankruptcy-related Events of Default under Sections 4.1(i)(C), 4.1(j),
4.1(k) (solely with respect to authorizing the action set forth in Section
4.1(i)(C)) or 4.1(l) of this Mortgage, in addition to the remedies specified in
this Article Five, Mortgagor and Guarantor shall immediately and automatically
be and become personally liable for the payment of the Indebtedness.

 

ARTICLE 6

SECURITY AGREEMENT AND FIXTURE FILING

 

6.1 Security Agreement.

 

Mortgagor hereby assigns and grants to State Farm a first priority present
security interest in and to the Rents, Contract Rights, Intangible Personal
Property, Tangible Personal Property, Proceeds, Right to Encumber and Other
Rights and Interests described in Article Two and in and to any other part or
component of the Secured Property which may not be deemed real property or which
may not constitute a “fixture” (within the meaning of the Code as defined in
this Section 6.1), and all replacements, substitutions and additions of, for and
to the same and the proceeds thereof (collectively, the “Collateral”) in order
to secure payment of the Indebtedness and performance by Mortgagor of the other
Obligations.  This Mortgage shall constitute a Security Agreement within the
meaning of the Uniform Commercial Code (the “Code”) of the State in which the
Real Estate is located.

 

6.2 Fixture Filing.

 

This Mortgage, upon recording or registration in the real estate records of the
proper office, shall constitute a “fixture filing” within the meaning of the
Code with respect to any and all fixtures

 

-  29  -

 

 

 

 




included within the foregoing description and definition of the Secured Property
and any Collateral that may now be or hereafter become “fixtures” within the
meaning of the Code.

 

6.3 Remedies.

 

If any Event of Default occurs under this Mortgage, State Farm, in addition to
its other rights and remedies provided under this Mortgage, shall have all the
rights and remedies available to a secured party under the Code as well as all
other rights and remedies available at law or in equity.  Mortgagor upon request
by State Farm will assemble the Collateral and make it available to State Farm
at a place State Farm designates to allow State Farm to take possession or
dispose of the Collateral.  Mortgagor agrees that ten (10) days prior written
notice of the time and place of the sale of the Collateral, sent to Mortgagor in
the manner provided for the mailing of notices herein, is reasonable notice to
Mortgagor.  The sale of the Collateral may be conducted by an employee or agent
of State Farm and any Person, including both Mortgagor and State Farm, shall be
eligible to purchase any part or all of the Collateral at the sale.  The
reasonable expenses of retaking, holding, preparing for sale, selling and the
like incurred by State Farm shall include, without limitation, attorneys’ and
paralegals’ fees and legal expenses incurred by State Farm, and shall be paid by
Mortgagor. 

 

6.4 Waivers.

 

Mortgagor waives any right to require State Farm to (a) proceed against any
Person; (b) proceed against or exhaust any Collateral; or (c) pursue any other
remedy in its power.  Mortgagor further waives any defense arising by reason of
any power and any defense arising by reason of any disability or other defense
of Mortgagor or any other Person, or by reason of the cessation from any cause
whatsoever of the liability of Mortgagor or any other Person.  Until the
Indebtedness shall have been paid in full, Mortgagor shall not have any right to
subrogation and Mortgagor waives any right to enforce any remedy which Mortgagor
now has or may hereafter have against State Farm or against any other Person and
waives any benefit of and any right to participate in any Collateral or security
whatsoever now or hereafter held by State Farm for or with respect to the
Indebtedness and/or the Obligations.

 

6.5 Authorization.

 

Mortgagor hereby authorizes State Farm at any time and from time to time during
the life of the Loan to file in any filing office in any Code jurisdiction any
financing statements, amendments or addendums thereto and continuation
statements (the “UCC Documents”) in order to perfect or continue the perfection
of any security interest granted under this Mortgage or any of the other Loan
Documents.  Mortgagor agrees to provide any information needed to complete such
UCC Documents to State Farm promptly upon request.

 

Mortgagor shall pay to State Farm, within five (5) business days of written
demand, any and all costs and expenses incurred by State Farm in connection with
the preparation, processing and filing of any such UCC Documents, including
reasonable attorneys’ fees and all

 

-  30  -

 

 

 

 




disbursements.  Such costs and expenses shall bear interest at the Default Rate
from the date paid by State Farm until the date repaid by Mortgagor and such
costs and expenses, together with such interest, shall be part of the
Indebtedness and shall be secured by this Mortgage.

 

6.6 Preservation of Mortgagor’s Existence.

 

Mortgagor shall do all things necessary to preserve and keep in full force and
effect its existence, franchises, rights and privileges under the laws of the
state of its formation and of the State.

 

6.7 Notice of Change of Location of Collateral.

 

Without giving at least thirty (30) days’ prior written notice to State Farm,
Mortgagor shall not add to or change any location at which any of the Collateral
is stored, held or located. 

 

ARTICLE 7

MISCELLANEOUS

 

7.1 Notices, Consents, and Approvals.

 

Any notice, consent or approval that State Farm or Mortgagor may desire or be
required to give to the other shall be in writing and shall be mailed or
delivered to the intended recipient thereof at its address set forth below or at
such other address as such intended recipient may from time to time by notice in
writing designate to the sender pursuant hereto.  Any such notice, consent or
approval shall be deemed effective if given (a) by nationally recognized
overnight courier for next day delivery three (3) business days after delivery
to such courier; (b) by United States mail (registered or certified), three (3)
business days after such communication is deposited in the mails; or (c) in
person, when written acknowledgment of receipt thereof is given.  Except as
otherwise specifically required herein, notice of the exercise of any right or
option granted to State Farm by this Mortgage is not required to be given.

 

 

 

(a)

If to State Farm:

 

 

 

State Farm Life Insurance Company

 

 

One State Farm Plaza

 

 

Bloomington, Illinois 61710

 

 

Attn: Corporate Law-Investments , A-3

 

 

Loan No. 14773

 

 

 

 

 

and

 

 

 

 

 

McCarter & English, LLP

 

 

Four Gateway Center

 

 

100 Mulberry Street

 



 

-  31  -

 

 

 

 




 

 

Newark, New Jersey 07102

 

 

Attn: Jeffrey A. Petit, Esq.

 

 

 

 

(b)

If to Mortgagor:

 

 

 

Riverbend Upper Macungie Properties I LLC

 

 

c/o Griffin Industrial Realty, Inc.

 

 

204 West Newberry Road

 

 

Bloomfield, CT  06002

 

 

 

 

 

and

 

 

 

 

 

Griffin Industrial Realty, Inc.

 

 

204 West Newberry Road

 

 

Bloomfield, CT  06002

 

 

Attn:  Anthony J. Galici

 

 

 

 

 

and

 

 

 

 

 

Griffin Industrial Realty, Inc.

 

 

641 Lexington Avenue

 

 

26th Floor

 

 

New York, New York  10022

 

 

Attn:  Michael S. Gamzon

 

 

 

 

 

and

 

 

 

 

 

Saul Ewing Arnstein & Lehr LLP

 

 

Centre Square West

 

 

1500 Market Street, 38th Floor

 

 

Philadelphia,  PA 19102-2186

 

 

Attn: Martin J. Doyle, Esq.

 

Either party’s failure to give a copy of any notice to the intended recipient’s
counsel shall not invalidate any notice given to the intended recipient
hereunder.

 

7.2 Time of Essence.

 

It is specifically agreed that time is of the essence for all of the terms and
provisions contained in this Mortgage.

 

7.3 Covenants of Mortgage Run with Title to the Real Estate.

 

The Obligations set forth in this Mortgage are intended as, shall be deemed and
are hereby declared to be covenants running with the title to the land which
constitutes the Real Estate and

 

-  32  -

 

 

 

 




any and all portions(s) thereof, and such Obligations shall be binding upon and
enforceable by the owner and holder of this Mortgage personally against
Mortgagor and any successor in title to Mortgagor who or which shall acquire
and/or hold title to the Real Estate while the same is subject to and encumbered
by this Mortgage.  Every Person that shall have, claim, own, hold, accept or
otherwise acquire title to the Real Estate, whether or not such title is
reflected in the Public Records of the State and County in which the Real Estate
is located, shall be conclusively presumed and deemed to have consented and
agreed to personally perform each and every covenant and obligation of Mortgagor
contained in this Mortgage, to the same extent as the original Mortgagor,
whether or not any reference to this Mortgage is contained in the document or
instrument pursuant to which such Person shall have acquired title to the Real
Estate and whether or not such Person shall have expressly agreed in writing to
assume or perform the Obligations of Mortgagor contained in this Mortgage.

 

7.4 Governing Law.

 

This Mortgage shall be governed by and construed in accordance with the laws of
the State.  To the extent that this Mortgage may operate as a security agreement
under the Code, State Farm shall have all rights and remedies conferred therein
for the benefit of a Secured Party.

 

7.5 Severability.

 

If any provision of this Mortgage, or any paragraph, sentence, clause, phrase or
word, or the application thereof, in any circumstance, is held invalid, the
validity of the remainder of this Mortgage shall be construed as if such invalid
part were never included herein.

 

 

7.6 Headings.

 

The headings of articles, sections, paragraphs and subparagraphs in this
Mortgage are for convenience of reference only and shall not be construed in any
way to limit or define the content, scope or intent of the provisions hereof.

 

7.7 Grammar.

 

As used in this Mortgage, the singular shall include the plural, and masculine,
feminine and neuter pronouns shall be fully interchangeable, where the context
so requires.

 

7.8 Deed in Trust.

 

If title to the Secured Property or any part thereof is now or hereafter becomes
vested in a trustee, any prohibition or restriction contained herein against the
creation of any lien on the Secured Property shall be construed as a similar
prohibition or restriction against the creation of any lien on or security
interest in the beneficial interest of such trust.

 



 

-  33  -

 

 

 

 




7.9 Successors and Assigns.

 

 This Mortgage and all provisions hereof shall be binding upon and enforceable
against Mortgagor, its successors, assigns and all other Persons claiming under
or through Mortgagor and the word “Mortgagor” when used herein shall include all
such Persons and any others liable for the payment of the Indebtedness or any
part thereof, whether or not they have executed the Note or this Mortgage.  The
words “State Farm” when used herein shall include State Farm’s successors and
assigns, including all other holders, from time to time, of the Note.

 

7.10 No Oral Change.

 

This Mortgage may only be modified, amended or changed by an instrument in
writing signed by Mortgagor and State Farm and may only be released, discharged
or satisfied of record by an instrument in writing signed by State Farm.  No
waiver of any term, covenant, condition or provision of this Mortgage shall be
effective unless given in writing by State Farm, and if so given by State Farm
shall only be effective in the specific instance in which given.

 

7.11 Entire Agreement.

 

This Mortgage and the other Loan Documents supersede, in all respects, all prior
written or oral agreements between Mortgagor and State Farm relating to the
Loan, this Mortgage and the other Loan Documents (including, without limitation,
the Loan Application submitted by Mortgagor to State Farm in connection with the
Loan) and there are no agreements, understandings, warranties or representations
between the parties except as set forth in this Mortgage and the other Loan
Documents.

 

7.12 Construction.

 

Mortgagor acknowledges that Mortgagor and Mortgagor’s counsel have reviewed this
Mortgage and the other Loan Documents and that the normal rule of construction
to the effect that any ambiguities are to be resolved against the drafting party
will not be employed in the construction or interpretation of this Mortgage or
the other Loan Documents or any amendments or schedules to any of the foregoing.

 

7.13 Limitation of Liability.

 

In consideration of the security provided by Mortgagor to State Farm for
repayment of the Indebtedness, including, without limitation, the liens on and
security interests in the Secured Property granted pursuant to this Mortgage and
the assignment of the Rents and Leases made pursuant to the Assignment of Rents
and Leases, upon the occurrence of an Event of Default under this Mortgage or
under any of the other Loan Documents, State Farm agrees that it shall not,
except as otherwise set forth in this Section, seek to enforce, nor shall State
Farm be entitled to enforce, any deficiency or monetary judgment
against Mortgagor, Guarantor, any shareholder or other affiliate or subsidiary
of Guarantor, or Mortgagor, any partner of Mortgagor, any member of

 

-  34  -

 

 

 

 




Mortgagor, any shareholder of Mortgagor or any beneficiary of Mortgagor
(individually, an “Exculpated Party”, and collectively, the “Exculpated
Parties”), personally, and shall not levy or execute judgment upon any property
of the Exculpated Parties, other than the Secured Property; it being expressly
agreed, acknowledged and understood, however, that the foregoing limitation of
the liability of an Exculpated Party shall not apply to the extent that such
Exculpated Party is, pursuant to the further terms hereof, liable for any Losses
(as defined in this Section 7.13); and nothing contained herein shall in any
manner or way release, affect or impair:

 

(a) The existence of the Indebtedness and Obligations created in and evidenced
by the Loan Documents;

 

(b) The enforceability of the liens, security interests and assignments created
in and granted by the Loan Documents against the Secured Property;

 

(c) The enforceability of the Environmental Indemnification Agreement, Master
Lease and any Guaranty given to State Farm;

 

(d) The right of State Farm to recover from Mortgagor and Guarantor all
Indebtedness, including principal, interest and other amounts outstanding under
the Loan Documents, following (i) a Transfer of all or any portion of the
Secured Property or a Transfer of fifty percent (50%) or more of the interests
in the entity (or entities) comprising Mortgagor, each without the prior written
consent of State Farm or in violation of Section 3.11 of this Mortgage; and/or
(ii) the occurrence of any of the bankruptcy-related Events of Default under
Sections 4.1(i)(C), 4.1(j), 4.1(k) (solely with respect to authorizing the
action set forth in Section 4.1(i)(C)) or 4.1(l) of this Mortgage; or

 

(e) The right of State Farm to recover from Mortgagor and any Guarantor
(Mortgagor and Guarantor are sometimes hereafter individually called a “Liable
Party” and collectively called the “Liable Parties”), who shall be jointly and
severally liable for all Losses incurred by State Farm arising from the
following:

 

(i) The failure to apply any Rents received by any of the Exculpated Parties or
Liable Parties at any time after an Event of Default (all such Rents received
during such period being herein called “Recoverable Rents”) to (A) the payment
of any amount due under the Loan Documents, including, without limitation, the
Indebtedness; (B) the payment of all operating expenses of the Secured Property;
or (C) the performance of any Obligations required under the Loan Documents;
provided, however, the Liable Parties shall not be liable to State Farm under
this subsection (i) for any Recoverable Rents in excess of the Recoverable Rents
applied to the payment of the amounts and the performance of the obligations set
forth in (A), (B) and (C) above;

 

(ii) The misapplication or misappropriation of any tenant security deposits,
advance or prepaid Rents, cancellation or termination fees or other similar sums
paid to or held by Mortgagor, any affiliate of Mortgagor or any other Person
(other than State Farm) in

 

-  35  -

 

 

 

 




connection with the operation of the Secured Property in violation of the Loan
Documents or any Leases affecting the Secured Property;

(iii) The willful or wanton act or omission on the part of any of the Exculpated
Parties or Liable Parties resulting in damage to or destruction of all or any
portion of the Secured Property, including, without limitation, waste or any act
of arson or malicious destruction by any of the Exculpated Parties or Liable
Parties;

(iv) The failure to maintain insurance as required by the Loan Documents or any
Leases affecting the Secured Property or the failure to timely pay insurance
premiums, real estate taxes, regular or special assessments or utility charges
affecting the Secured Property;

(v) The failure of the Exculpated Parties or Liable Parties to deliver to State
Farm any Proceeds received by any of them relating to the Secured Property, or
to use such Proceeds for Restoration of the Secured Property in accordance with
the terms of the Loan Documents;

(vi) Any fraud or willful misrepresentation of a material fact by any of the
Exculpated Parties or Liable Parties in any document executed or presented to
State Farm in connection with the Loan; or

(vii) The failure on the part of any of the Exculpated Parties or Liable Parties
to comply with the provisions of the Environmental Indemnification
Agreement.  Notwithstanding anything contained herein to the contrary, the
indemnification obligations under this subsection (vii) shall not apply to any
costs incurred by or imposed upon State Farm which arise solely as a consequence
of a condition coming into existence on the Secured Property subsequent to the
time of both State Farm taking title to the Secured Property by foreclosure or
deed in lieu of foreclosure and State Farm taking physical possession of the
Secured Property, unless such costs are incurred in connection with an event or
events related to a condition existing at the Secured Property prior to or at
the time of transfer of title and physical possession of the Secured Property to
State Farm; provided, however, Mortgagor shall bear the burden of proof that
such event or events: (A) occurred subsequent to the transfer of title and
physical possession to State Farm; and (B) did not occur as a result of any
action of any of the Exculpated Parties or Liable Parties. 

As used herein, “Losses” means any and all claims, suits, liabilities
(including, without limitation, strict liabilities), actions, proceedings,
obligations, debts, damages, costs, fines, penalties, charges, fees, expenses
(including, without limitation, reasonable legal fees and expenses and other
costs of defense and internal administrative fees assessed by State Farm),
judgments, awards or amounts paid in settlement of whatever kind or nature.

 

7.14 Waiver of Trial by Jury.

 



 

-  36  -

 

 

 

 




Mortgagor hereby waives, to the fullest extent permitted by applicable law, the
right to trial by jury in any action, proceeding or counterclaim filed by any
party, whether in contract, tort or otherwise, relating directly or indirectly
to this Mortgage or any acts or omissions of Mortgagor in connection therewith
or contemplated thereby.

 

7.15 Servicing Fees and Expenses. 

 

Mortgagor acknowledges and agrees that State Farm shall impose certain
reasonable administrative processing fees (the “Servicing Fees”) in connection
with (a) the extension, renewal, modification, amendment and termination of the
Loan Documents; (b) the release or substitution of collateral therefor; (c) the
consideration of any consents, waivers and approvals with respect to the Secured
Property or Mortgagor; (d) the review of any Lease or proposed Lease or the
preparation or review of any tenant estoppel certificate or any subordination,
nondisturbance and attornment agreement; or (e) any other services provided by
State Farm or any of its agents to or on behalf of Mortgagor in connection with
the Secured Property, the Loan Documents or the Indebtedness secured thereby
(the occurrence of any of the foregoing shall hereafter be referred to as a
“Servicing Action”).  Mortgagor hereby acknowledges and agrees to pay,
immediately, upon demand, all such Servicing Fees (as the same may be increased
or decreased from time to time), and any additional fees of a similar type or
nature that may be imposed by State Farm from time to time in connection with a
Servicing Action.  Mortgagor shall also be responsible for the payment of all
fees and expenses of State Farm’s outside counsel in the event that State Farm,
in its sole discretion, shall determine that the assistance of an outside
attorney is necessary or appropriate to accomplish the Servicing Action.

 

7.16 Subrogation.

 

To the extent the proceeds of the Indebtedness are used to pay any outstanding
lien, charge or encumbrance affecting the Secured Property (including, without
limiting the generality of the foregoing, any prior lien), State Farm shall be
subrogated to all rights, interests and liens owned or held by any owner or
holder of such outstanding liens, charges and encumbrances, irrespective of
whether such liens, charges or encumbrances are released of record; provided,
however, the terms and provisions hereof shall govern the rights and remedies of
State Farm and, to the extent permitted by law without impairing any of State
Farm’s rights of subrogation, shall supersede the terms, provisions, rights and
remedies under the lien or liens to which State Farm is subrogated hereunder.

 

7.17 Modifications and Extensions.

 

Mortgagor and State Farm may agree to (a) extend the time for payment of all or
any part of the Indebtedness; (b) reduce, rearrange or otherwise modify the
terms of payment thereof; (c) accept a renewal note or notes therefor; and (d)
otherwise deal with the Secured Property or the Loan Documents, all without
notice to or the consent of any junior lienholder or any other Person having an
interest in the Secured Property and/or Collateral subordinate to the lien of
this Mortgage and without the consent of Mortgagor if Mortgagor has then parted
with title to the Secured

 

-  37  -

 

 

 

 




Property and/or Collateral.  No such extension, reduction, modification, renewal
or dealing shall affect the priority of this Mortgage or release any liability
of Mortgagor or any other Person or impair the security hereof in any manner
whatsoever.

 

7.18 Future Advances.

Pursuant to 42 Pa. C.S.A. §8144, this Mortgage secures the unpaid balance of
advances made, with respect to the Secured Property, for the payment of taxes,
assessments, maintenance charges, insurance premiums or costs incurred by State
Farm for the protection of the Secured Property or the lien of this Mortgage,
and expenses incurred by State Farm by reason of an Event of Default, and the
priority of the lien of such advances shall relate back to the date of recording
of this Mortgage.

7.19 Confession of Judgment.

FOR THE PURPOSE OF OBTAINING POSSESSION OF THE SECURED PROPERTY UPON THE
OCCURRENCE OF AN EVENT OF DEFAULT HEREUNDER, MORTGAGOR HEREBY AUTHORIZES AND
EMPOWERS ANY ATTORNEY OF ANY COURT OF RECORD IN THE COMMONWEALTH OF PENNSYLVANIA
OR ELSEWHERE, AS ATTORNEY FOR MORTGAGOR AND ALL PERSONS CLAIMING UNDER OR
THROUGH MORTGAGOR TO SIGN AN AGREEMENT FOR ENTERING IN ANY COMPETENT COURT AN
ACTION IN EJECTMENT FOR POSSESSION OF THE SECURED PROPERTY AND TO APPEAR FOR AND
CONFESS JUDGMENT AGAINST MORTGAGOR AND AGAINST ALL PERSONS CLAIMING UNDER OR
THROUGH MORTGAGOR, IN FAVOR OF STATE FARM, FOR RECOVERY BY STATE FARM OF
POSSESSION THEREOF, FOR WHICH THIS MORTGAGE, OR A COPY THEREOF VERIFIED BY
AFFIDAVIT, SHALL BE A SUFFICIENT WARRANT; AND THEREUPON A WRIT OF POSSESSION MAY
IMMEDIATELY ISSUE FOR POSSESSION OF THE SECURED PROPERTY, WITHOUT ANY PRIOR WRIT
OR PROCEEDING WHATSOEVER AND WITHOUT ANY STAY OF EXECUTION.  IF FOR ANY REASON
AFTER SUCH ACTION HAS BEEN COMMENCED IT SHOULD BE DISCONTINUED, OR POSSESSION OF
THE SECURED PROPERTY SHALL REMAIN IN OR BE RESTORED TO MORTGAGOR, STATE FARM
SHALL HAVE THE RIGHT FOR THE SAME EVENT OF DEFAULT OR ANY SUBSEQUENT EVENT OF
DEFAULT TO BRING ONE OR MORE FURTHER ACTIONS AS ABOVE PROVIDED TO RECOVER
POSSESSION OF THE SECURED PROPERTY.  STATE FARM MAY BRING AN ACTION IN EJECTMENT
AND CONFESS JUDGMENT THEREIN BEFORE OR AFTER THE INSTITUTION OF PROCEEDINGS TO
FORECLOSE THIS MORTGAGE OR TO ENFORCE THE NOTE, OR AFTER ENTRY OF JUDGMENT
THEREIN OR ON THE NOTE, OR AFTER A SHERIFF’S SALE OF THE SECURED PROPERTY IN
WHICH STATE FARM IS THE SUCCESSFUL BIDDER; THE AUTHORIZATION TO PURSUE SUCH
PROCEEDINGS FOR OBTAINING POSSESSION AND CONFESS JUDGMENT THEREIN IS AN
ESSENTIAL PART OF THE REMEDIES FOR ENFORCEMENT OF THIS MORTGAGE AND THE NOTE,
AND SHALL SURVIVE ANY EXECUTION SALE TO STATE FARM.



 

-  38  -

 

 

 

 




MORTGAGOR CONFIRMS TO STATE FARM THAT (I) MORTGAGOR IS A BUSINESS ENTITY AND
THAT ITS PRINCIPALS ARE KNOWLEDGEABLE IN BUSINESS MATTERS; (II) THE TERMS OF
THIS MORTGAGE, INCLUDING THE FOREGOING WARRANT OF ATTORNEY TO CONFESS JUDGMENT,
HAVE BEEN NEGOTIATED AND AGREED UPON IN A COMMERCIAL CONTEXT; AND (III) IT HAS
FULLY REVIEWED THE AFORESAID WARRANT OF ATTORNEY TO CONFESS JUDGMENT WITH ITS
OWN COUNSEL AND IS KNOWINGLY AND VOLUNTARILY WAIVING CERTAIN RIGHTS IT WOULD
OTHERWISE POSSESS, INCLUDING BUT NOT LIMITED TO, THE RIGHT TO ANY NOTICE OR A
HEARING PRIOR TO THE ENTRY OF JUDGMENT BY STATE FARM PURSUANT TO THE AFORESAID
WARRANT OF ATTORNEY.



 

-  39  -

 

 

 

 




IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be executed as of the
date first written above.

RIVERBEND UPPER MACUNGIE PROPERTIES I LLC

By: Riverbend Lehigh Valley Holdings IV

LLC, its sole member

By: Griffin Industrial, LLC, its sole member

 

By: /s/Anthony Galici

Name: Anthony Galici

Title: Vice President

 

 

The address of the within-named mortgagee is One State Farm Plaza, Bloomington,
IL  61710.

 

/s/Jeffrey Petit

 

Agent for Mortgagee

 

STATE OF CONNECTICUT

)

 

 

)

SS: _______________

COUNTY OF HARTFORD

)

 

 

 

On this 17th day of January, 2020 before me, Nichole Parlapiano, the undersigned
officer, personally appeared Anthony J. Galici, who acknowledged himself to be
the Vice President of Griffin Industrial, LLC, a Connecticut limited liability
company, which is the Sole Member of Riverbend Lehigh Valley Holdings IV LLC, a
Delaware limited liability company, which is the Sole Member of RIVERBEND UPPER
MACUNGIE PROPERTIES I LLC, a Pennsylvania limited liability company, and that
he, as such Officer, being authorized so to do, executed the foregoing
instrument for the purposes therein contained as his free act and deed as such
Officer and the free act and deed of such limited liability companies.

 



 

In witness whereof I hereunto set my hand.

 

 

 

/s/Nichole Parlapiano

 

Nichole Parlapiano

 

Commissioner of the Superior Court

 

Notary Public

 

My Commission Expires: April 30, 2020

 

 

 

 

 



 

-  40  -

 

 

 

 




EXHIBIT A

 

Legal Description of Real Estate

 

 

ALL THAT CERTAIN lot, parcel, tract of land lying and being in the Township of
Upper Macungie, County of Lehigh and Commonwealth of Pennsylvania, known as Lot
5, shown on a Preliminary/Final Minor Subdivision Plan of Lot 5, Section 2B of
Iron Run recorded in Minor Subdivision Plan Volume 11, page 333, bounded and
described as follows, to wit:

 

BEGINNING at an iron pin along the right-of-way line of Ambassador Drive also
being a corner of land n/f Brandywine Industrial Partnership LP; being the POINT
OF BEGINNING; thence along land n/f Brandywine Industrial Partnership LP; North
28° 53' 48" West, a distance of 611.69 feet to an iron pin along Hilltop Acres
residential subdivision; thence along Hilltop Acres, North 59° 28' 17" East, a
distance of 969.31 feet to an iron pin being a corner of land n/f Upper Macungie
Township; thence along land n/f Upper Macungie Township, and also along land n/f
Jeric Investment Partnership LP, South 28° 53' 48" East, a distance of 639.29
feet to a concrete monument along the right-of-way of Ambassador Drive; thence
along the right-of-way of Ambassador Drive, South 61° 06' 12" West, a distance
of 968.92 feet to an iron pin, being the POINT OF BEGINNING.

 

CONTAINING 606,045 square feet or 13.9129 acres, more or less.

 

TOGETHER WITH AND SUBJECT TO that certain Easement Agreement between Atlantic
American Land Development, Inc. and Brandywine Industrial Partnership, L.P.
dated June 16, 1999 and recorded in Misc. Volume 961, Page 548; as amended by
that Amendment of Easement Agreement dated June 20, 2017, effective July 28,
2017 and recorded August 2, 2017 to Instrument Number 2017022082.

 

 

Tax ID / Parcel No.  546607997641-1

 

 



 

-  2  -

 

 

 

 

